Per Curiam.

The appellant claims that he was denied a fair trial because he was incarcerated and without counsel for approximately three months after Ms arrest and therefore had no means of contacting his alibi witnesses before their memories of the events constituting Ms alibi had dimmed.
It would be superfluous to discuss the merits of this claim, as we did a comparable claim on the direct appeal from the judgment of conviction in State v. Childs, ante 56. TMs claim could have been raised before trial, at trial, or on appeal, and since it was not it is now barred by the doctrine of res judicata. State v. Perry, 10 Ohio St. 2d 175.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Tor, C. J., Zimmebman, Matthias, Sohneidee and Beown, JJ., concur.